      [e33777-1115323372720a35ef_1.jpg] Siemen  
s Financial Services, Inc.
GUARANTY
Dated: May 19, 2011

As used in this guaranty (as amended, restated, supplemented, or otherwise
modified from time to time, this “Guaranty”), the following terms have the
following meanings:

“SFS”: Siemens Financial Services, Inc., a Delaware corporation having a
principal place of business at 170 Wood Avenue South, Iselin, NJ 08830.

“Customers”: G&E HC REIT II Monument LTACH Portfolio, LLC, a Delaware limited
liability company; G&E HC REIT II Athens LTACH, LLC, a Delaware limited
liability company; G&E HC REIT II Cape Girardeau LTACH, LLC, a Delaware limited
liability company; G&E HC REIT II Columbia LTACH, LLC, a Delaware limited
liability company; G&E HC REIT II Joplin LTACH, LLC, a Delaware limited
liability company, each having a principal place of business at 1551 Tustin
Avenue, Suite 300, Santa Ana, California 92705.

“Contract”: Loan and Security Agreement, dated as of May   , 2011, by and among
SFS and Customers, as may be amended, restated, supplemented, or otherwise
modified from time to time, and together with all annexes, exhibits, and
schedules attached thereto.

“Guaranteed Obligations”: All obligations which Customers presently or hereafter
may have under the Contract and the other Loan Documents, including but not
limited to payment when due of all sums presently or hereafter owing by
Customers thereunder.

“Loan Documents”: The “Loan Documents”, as such term is defined in the Contract.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and in order to induce SFS to enter into the Contract
and/or to grant certain financial or other accommodations related to the
Contract, the undersigned guarantor (herein “Guarantor”) unconditionally
guarantees to SFS, the full and prompt payment and performance by Customers of
the Guaranteed Obligations. Guarantor acknowledges that its obligations and
liability hereunder are several, independent and separate from the obligations
and liabilities of any other guarantor.

Guarantor agrees that it shall not be necessary as a condition to enforce this
Guaranty that suit first be instituted against Customers or that any rights or
remedies against Customers first be exhausted, it being agreed that the
liability of Guarantor hereunder shall be primary, direct, and in all respects
unconditional. Guarantor agrees that if the maturity of any of the Guaranteed
Obligations is accelerated, by default or otherwise, such shall also be deemed
accelerated for the purposes of this Guaranty, and without demand upon or notice
to Guarantor.

Guarantor authorizes SFS without notice or demand and without affecting its
liability hereunder, from time to time to: (a) renew, compromise, extend, accept
partial payment of, accelerate or otherwise change the time for payment of, or
otherwise change the terms of, the Contract, the other Loan Documents, and any
of the Guaranteed Obligations; (b) take and hold security for the payment of
this Guaranty or any of the Guaranteed Obligations; (c) exchange, enforce,
transfer, substitute, subordinate, collect, liquidate, compromise, waive and
release any such security; (d) apply such security and direct the order and
manner of disposition thereof as SFS in its discretion may determine; (e) take
and hold additional guaranties of the Guaranteed Obligations and amend, alter,
exchange, transfer or waive any such guaranties; and (f) release or substitute
any one or more guarantors of the Guaranteed Obligations.

Guarantor agrees that its obligations hereunder shall not be impaired in any
manner whatsoever by: (a) any waivers granted by SFS; (b) any bankruptcy,
extensions, moratoria or other relief granted to Customers pursuant to any
statute presently in force or hereafter enacted; (c) the fictitiousness,
incorrectness, invalidity or unenforceability, for any reason, of the Contract
or any other Loan Document; (d) any disability or other defense that Customers
may have under the Contract or any other Loan Document, or any occurrence that
releases Customers from liability thereunder; (e) any defenses available to a
surety under applicable law; (f) the failure of any person to sign this or a
similar guaranty; or (g) the dissolution or release from liability of any other
guarantor. Guarantor hereby waives notice of SFS’ acceptance of this Guaranty,
all presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor, notices of sale of repossessed
equipment and any collateral given in connection with the Contract or any other
Loan Document, notice of the existence, creation or incurrence of new
obligations covered by this Guaranty, and any other matters of which Guarantor
might otherwise be entitled. In addition, Guarantor waives any and all rights to
assert against SFS any claim or defense based upon an election of remedies by
SFS which in any manner impairs, affects, reduces, releases, destroys and/or
extinguishes Guarantor’s subrogation rights and/or Guarantor’s right to proceed
against Customers for reimbursement, and/or any other rights of Guarantor
against Customers, and/or against any other person or security.

In the event that SFS for any reason (including but not limited to bankruptcy
preferences), is required to repay or disgorge any amounts or property received
by it in respect of the Guaranteed Obligations, then the liability of Guarantor
under this Guaranty, with respect to such amounts or property, shall be
reinstated. SFS shall not be required to litigate or otherwise dispute its
obligation to make such repayments if it, in good faith, believes that such
obligation exists. Guarantor agrees that all present and future indebtedness of
Customers to Guarantor is hereby subordinated to, assigned and transferred to
SFS and pledged and made security for the Guaranteed Obligations in accordance
with the terms of that certain Subordination Agreement dated even herewith among
SFS, Guarantor and certain other parties thereto, and that Guarantor shall have
no right of subrogation against Customers unless and until the Guaranteed
Obligations are paid in full.

LEGAL RIGHTS AND OBLIGATIONS HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF
CONFLICT OF LAWS THEREOF. GUARANTOR ACKNOWLEDGES THAT THIS GUARANTY AND THE
CONTRACT ARE INTEGRAL AGREEMENTS TO AN OVERALL TRANSACTION. ACCORDINGLY,
GUARANTOR AGREES TO BE BOUND BY THE TERMS OF THE FORUM SELECTION CLAUSE IN THE
CONTRACT, AND FURTHER AGREES THAT ALL ACTIONS AND PROCEEDINGS RELATING DIRECTLY
OR INDIRECTLY TO THIS GUARANTY AND/OR THE TRANSACTION CONTEMPLATED HEREIN MAY BE
LITIGATED IN ANY FEDERAL, STATE OR LOCAL COURT (a) SITTING IN OR FOR THE COUNTY
OF MIDDLESEX, NEW JERSEY AND/OR (b) IN WHICH JURISDICTION IS PROPER OVER THE
CUSTOMERS, AND GUARANTOR HEREBY CONSENTS AND SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY SUCH COURTS. Guarantor acknowledges that any such courts
shall be convenient forums, and hereby waives any defense on the grounds of
improper venue or forum non conveniens or any similar rules or doctrines. In
addition, Guarantor hereby waives personal service of process and consents to
service of process by certified or registered mail directed to Guarantor at its
address set forth above or to such other address, written notice of which is
received by SFS. Such service shall be deemed completed on the third business
day after such process is so mailed. GUARANTOR AND THE HOLDER OF THIS GUARANTY,
TO THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHTS TO A JURY TRIAL IN ANY
LITIGATION ARISING FROM OR RELATING IN ANY WAY TO THIS GUARANTY OR THE
TRANSACTION CONTEMPLATED HEREBY.

THIS GUARANTY CONTAINS THE COMPLETE AGREEMENT OF THE PARTIES WITH RESPECT TO ITS
SUBJECT MATTER AND SUPERSEDES AND REPLACES ANY PREVIOUSLY MADE PROPOSALS,
REPRESENTATIONS OR AGREEMENTS WITH RESPECT THERETO. No amendment hereunder shall
be effective unless in writing, signed by Guarantor and SFS, and no waiver
hereunder shall be effective unless in writing, signed by the party to be
charged. The obligations hereunder of Guarantor shall be binding upon its
respective successors, assigns and legal representatives. This Guaranty is
assignable without notice to Guarantor, and if requested, Guarantor shall
acknowledge such assignment in writing. This Guaranty shall be construed
liberally in favor of SFS and shall inure to the benefit of its successors and
assigns. Any information pertaining to Guarantor may be transferred by SFS to
any prospective or actual assignee of the Contract and/or the other Loan
Documents. Any provision of this Guaranty which is unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability, without invalidating the remaining
provisions hereof. No delay on the part of SFS in exercising any right hereunder
or in taking any action to collect or enforce payment of the Guaranteed
Obligations either against Customers or any other guarantor of the Guaranteed
Obligations shall operate as a waiver of any right, or in any manner prejudice
SFS’ rights against Guarantor. This Guaranty and the obligations of Guarantor
hereunder shall continue in full force and effect until the Guaranteed
Obligations shall have been indefeasibly paid or otherwise performed in full.
Guarantor shall reimburse SFS on demand for all expenses incurred by it in the
enforcement or attempted enforcement of any of its rights against Customers and
Guarantor (including costs and reasonable attorneys’ fees).

[SIGNATURE PAGE FOLLOWS]The undersigned corporation warrants for itself that it
is authorized by law and by its articles of incorporation to execute this
Guaranty, and the person signing the same warrants that (s)he is specifically
authorized thereunto by a duly adopted resolution of the board of directors of
Guarantor or the bylaws of Guarantor.

IN WITNESS WHEREOF, Guarantor executed this agreement as of the date set forth
below, intending to create an instrument executed under seal.

GUARANTOR:

GRUBB & ELLIS HEALTHCARE REIT II, INC.,
a Maryland corporation

By: /s/ Shannon K S Johnson
(Authorized Signature)
Name: Shannon K S Johnson
(Printed or Typed)


Title: Chief Financial Officer
(Printed or Typed)

Date: May 19, 2011
(Printed or Typed)

Address: 1551 N. Tustin Avenue, Suite 300
Santa Ana, CA 92705

